Citation Nr: 0418671	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a urinary disorder.

Entitlement to service connection for a stomach disorder.

Entitlement to service connection for a lump on the right 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1967 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).  That decision denied the 
issues currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A hearing was held before the undersigned Veterans Law Judge 
in October 2002.  In May 2003, the veteran was informed that 
the tape of his hearing was damaged and the transcription 
could not be obtained.  He was offered the opportunity of 
another hearing before a Veterans Law Judge in Philadelphia, 
which he accepted.  A new hearing was scheduled for May 2004.  
The veteran failed to report.  A June 2004 letter from the 
veteran's representative, which was accompanied by medical 
documentation, indicated that the veteran had been unable to 
attend the hearing due to hospitalization.  The veteran's 
representative requested a new hearing be scheduled at the 
Board's earliest convenience.

The case is therefore REMANDED to the RO for the following 
development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a traveling Veterans Law 
Judge.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




